                 Case 2:21-cv-01215-RSL Document 3 Filed 09/13/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   BRIAN K. JOHNSON,

 9                              Plaintiff,                 Case No. C21-1215-RSL

10          v.                                             ORDER GRANTING APPLICATION
                                                           TO PROCEED IN FORMA PAUPERIS
11   PRITZ NAVARATNASINGAN, et al.,

12                              Defendants.

13
            Plaintiff Brian K. Johnson has filed an application to proceed in forma pauperis (“IFP”)
14
     in the above-entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford
15
     the $402.00 filing fee. Accordingly, Plaintiff’s application to proceed IFP (dkt. # 1) is
16
     GRANTED. However, the Court recommends the complaint be reviewed under 28 U.S.C.
17
     § 1915(e)(2)(B) before issuance of summons.
18
            The Clerk is directed to send copies of this Order to the parties and to the Honorable
19
     Robert S. Lasnik.
20
            Dated this 13th day of September, 2021.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
